Citation Nr: 1537672	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-05 139	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hepatitis.

2.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in December 2014 using videoconferencing technology.  A transcript of the hearing is of record.  

The Veteran was represented at the hearing by the Georgia Department of Veterans Service.  In May 2015, however, the Board requested clarification from the Veteran regarding his desired representative as the most recent VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, submitted in June 2009, was instead for The American Legion.  The Veteran responded to this letter in June 2015 by submitting VA Form 21-22 for The American Legion.  A power of attorney, executed on either VA Form 21-22 or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a) (2015).  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions, none of which appear to be applicable here.  38 C.F.R. § 14.631(e)(1) (2015).  Therefore, the Board is recognizing The American Legion as the Veteran's representative in this appeal.

Additional evidence has been added to the record since the most recent March 2013 Supplemental Statement of the Case (SSOC); however, in August 2015 the Veteran's representative waived the right to have the RO initially consider this additional evidence, preferring instead that the Board do so in the first instance.  38 C.F.R. § 20.1304 (2015).  

Regarding the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hepatitis, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court/CAVC) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In the context of 38 U.S.C.A. § 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality (res judicata) of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  

So in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously-adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  

Here, the Veteran's original claim in April 1977 was for "hepatitis in the blood", and the RO's August 1977 rating decision in response generally denied service connection for hepatitis, in part because there was no evidence he had any type of hepatitis.  His September 2008 informal claim was for service connection for hepatitis B and the evidence reflects he has a current diagnosis of hepatitis B.  

Since hepatitis B was implicitly included in the denial of service connection for hepatitis in the August 1977 rating decision, the Board concludes that the claim is most appropriately characterized as a petition to reopen the claim for service connection for hepatitis.  Therefore, new and material evidence is first required to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

Moreover, although the RO implicitly reopened the Veteran's claim when it decided the underlying issue on the merits in the February 2009 rating decision, the question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board, regardless, because this initial determination goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1.  This claim of entitlement to service connection for hepatitis was previously considered and denied in an August 1977 RO rating decision. The Veteran did not perfect an appeal of that prior decision denying this claim and did not submit any pertinent evidence within one year of the decision.

2.  Some of the additional evidence since received, however, is not cumulative or redundant of the evidence previously of record and considered in that prior decision and relates to an unestablished fact necessary to substantiate this claim.

3.  It is as likely as not the Veteran's diagnosed hepatitis B is related to or the result of engaging in high risk sexual activity in South East Asia during his active service.

 

CONCLUSIONS OF LAW

1.  Since not appealed, the August 1977 RO rating decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).
 
2.  There is new and material evidence since that decision, however, to reopen this claim of entitlement to service connection for hepatitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria are met for entitlement to service connection for hepatitis B.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Inasmuch as the determination below reopens the claim for service connection for hepatitis and grants the underlying claim on de novo review, there is no reason to belabor the impact of the duties to notify and assist on the petition to reopen this claim and the underlying claim since any error in notice content or timing or in the duty to assist on this claim, even assuming for the sake of argument it occurred, is inconsequential, so ultimately harmless and therefore nonprejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


B.  Legal Criteria and Analysis

1.  New and Material Evidence

Service connection for hepatitis was denied in an August 1977 rating decision.  That decision denied the claim after finding that there was no evidence then of record indicating the Veteran had a current disability of hepatitis or that hepatitis was shown in service.  He was properly notified of the decision, did not appeal it, and did not submit any pertinent evidence within one year of the decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  That August 1977 rating decision therefore is a final and binding determination.  38 C.F.R. § 20.1103.

In order to reopen a claim that has been previously considered, denied and not appealed, therefore that has become a final and binding determination, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence received as part of the Veteran's September 2008 petition to reopen his claim of service connection includes May 2008 and January 2011 letters from his private physician, C.O.M.  This evidence confirms the Veteran has a current diagnosis of hepatitis B and provides an opinion that the Veteran most likely contracted hepatitis B during his service from engaging in high-risk sexual activity in South East Asia.  This evidence is both new and material and raises a reasonable possibility of substantiating this claim of service connection.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  This claim is thereby reopened.


2.  Service Connection

The claim of service connection for hepatitis having been reopened, the Board will now consider the matter of entitlement to service connection for this disease.  The Veteran is not prejudiced by the Board's consideration of the claim of service connection on the merits since the claim is being granted.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was noted in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other evidence of record.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 


The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (explaining that competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Laypersons equally have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Considering the pertinent evidence of record in light of the above-noted legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for hepatitis B.

The record contains multiple records showing the Veteran has hepatitis B.  For example, a July 2008 surgical pathology report from the Southern Regional Health System shows a diagnosis of chronic hepatitis with minimal portal and lobular activity, consistent with hepatitis B viral etiology.  Additionally, July 2008 records from Dr. C.O.M. and a report of a May 2010 VA examination reflect diagnoses of hepatitis B.  Therefore, the first element of the claim of service connection has been met.

Regarding whether there was an in-service event or injury, the Veteran has alleged that he served aboard the USS Mars, and that he engaged in sexual intercourse with prostitutes in Vietnam and the Philippines during his service.  See April 2009 VA Form 21-4138, Statement in Support of Claim; May 2010 VA examination report; January 2011 letter from Dr. C.O.M. 

The Veteran's service personnel records (SPRs) confirm he served aboard the USS Mars from April 1968 to December 1969.  Evidence of record reflects this vessel was a combat stores ship and conducted numerous on-shore supply replenishments at Da Nang, Cam Ranh Bay, Vung Tau, and An Thoi from July 1965 to November 1972, with indication of crewmembers going ashore.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  Thus, the evidence supports that the Veteran was in Vietnam.  Although the record does not specifically show he was in the Philippines, based on his service aboard the USS Mars and the type of work completed by that ship, the Board finds that it is consistent with the circumstances of his service that the USS Mars would have had stopovers in the Philippines while he was on board.  38 U.S.C.A. § 1154(a).

Therefore, the Board finds that the Veteran's statements regarding engaging in high risk sexual activity in Vietnam and the Philippines are competent and credible.  Thus, his statements establish the occurrence of a relevant in-service event, so the second element of the claim of service connection for hepatitis B has been met.

The Veteran also has alleged a risk factor of contracting hepatitis B aboard the USS Mars from eating food prepared by two mess cooks who were found to be infected with the disease.  Because of the favorable nature of this decision regarding the Veteran's risk factor of in-service high risk sexual activity, the Board finds that it is not necessary to further discuss this additional alleged risk factor.  

What remains to be established is that the Veteran's current hepatitis B diagnosis is related to or the result of the high risk sexual activity he conceding engaged in during his service.  The record contains May 2008 and January 2011 opinions from the Veteran's private physician, Dr. C.O.M., and a May 2010 VA examination report that address this determinative question.   

In May 2008, Dr. C.O.M. provided an opinion that the Veteran most likely contracted hepatitis B during his time in the Navy.  He noted that the Veteran was in Vietnam, North Japan, Korea, and South East Asia and that he probably had sexual intercourse with local women at that time.  He indicated that the Veteran had denied illicit drug use including intravenous (IV) drug use or blood transfusion.  He concluded it was most likely the Veteran had hepatitis B from sexual intercourse with some South East Asian women.

During a May 2010 VA examination, the examiner noted that the Veteran was first told he had hepatitis B in the past year and that the first time his liver levels were abnormal also was one year earlier.  He noted the Veteran was seen at the Atlanta VA Medical Center in 2003 with normal liver levels and that hepatitis B was diagnosed by liver biopsy.  He discussed the May 2008 opinion from Dr. C.O.M., but noted there was no documentation or rationale provided for the opinion.  He indicated the Veteran denied risk factors for hepatitis B except for contact with prostitutes in the Philippines.  He placed importance upon the fact that the Veteran did not have liver enzyme elevation until 40 years after his service.  He thus concluded that hepatitis B was less likely than not due to the Veteran's military service.

In an additional January 2011 letter, Dr. C.O.M. noted that he is a board certified specialist in gastroenterology and hepatology.  He explained that the main risk factors for contracting hepatitis B are:  1) blood transfusions; 2) intravenous drug use; 3) unprotected sex; 4) tattooing; and 5) vertical transmission by a previously infected mother.  He explained that the only real risk factor elicited from his evaluation of the Veteran was unprotected sex with a high risk population, specifically prostitutes in Vietnam in South-East Asia, where hepatitis B is endemic.  He provided an opinion that the May 2010 VA examiner's rationale that hepatitis B did not evidence until 40 years after service and that the Veteran's liver enzymes were normal as late as 2003 was "gravely erroneous and completely misleading."  He explained that many patients with chronic hepatitis B have normal liver enzymes and are aware of their infection only many years after initial exposure.  He indicated that their initial infection, in many instances, is sub-clinical.  He also pointed out the Veteran currently has chronic hepatitis B but still has normal liver enzymes and has never been treated for hepatitis B.  

The Board places substantial probative weight on the May 2008 and January 2011 opinions of Dr. C.O.M.  Dr. C.O.M.'s opinions describe the risk factors for hepatitis B, explain his knowledge of the Veteran's specific risk factors, and reflect expert medical knowledge regarding the potential course of hepatitis B.  He thus describes the disability in sufficient detail and thoroughly explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, the January 2011 opinion reflects that pertinent evidence, including the May 2010 contradictory VA opinion, were considered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The January 2011 opinion provides a clear medical basis for its refutation of the May 2010 VA examiner's opinion that hepatitis B was less likely than not related to the Veteran's service because of its delayed onset.  Therefore, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's hepatitis B is related to his service, so the third element of the claim of service connection has been met seeing as though the Board must resolve all reasonable doubt concerning this in his favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating "absolute" etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, and in this instance it is for the reasons and bases discussed.  Hence, the claim must be granted instead of denied.  38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis is reopened.

Service connection for hepatitis B is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


